Rowell, C. J.
Appeal from probate. The only question is whether the one-third interest that the husband is entitled to by P. S. 2934 in his deceased wife’s real estate whereof they are seised in her right in fee-simple at the time of her death, can be sold under a license from the probate court for the payment of her debts and the expenses of administration. It is clear that it can be. It is given in lieu of curtesy, as shown by the statute creating the right — No. 44, sec. 15, Acts of 1896 — and curtesy was subject to be defeated by such a sale. Bennett v. Camp, 54 *296Vt. 36, and there is nothing in the statute to indicate that this interest stands any better in this respect than curtesy stood.

Affirmed. Let a certificate go down.